Title: To Benjamin Franklin from Antoinette-Thérèse Melin Dutartre, [10 May? 1783]
From: Dutartre, Antoinette-Thérèse Melin
To: Franklin, Benjamin


ce Samedy 10 de L’arbalêtre [May 10, 1783?]
Mon papa voila mon abbé qui part pour Londres ou il doit demeurer quelques Semaines avant de Retourner en irlande. Voulez vous le charger de quelques commissions? Il S’en acquitera bien et avec grand plaisir: il ira vous voir de ma part. Avant Son départ Si vous pouvez Luy donner quelques lettres de recommendation, cela me fera plaisir, il meritte tout le bien que vous en pourrez dire et moi toutte l’amitié que vous avez pour moy: est ce que je ne vous vairez pas à mon arbalêtre? Venez mon papa, m’assurer que vous noublierez jamais celle qui a pour vous les plus tendres Sentiments
Melin Dutartre

mille choses à mon aimable cousine dites lui que ma Santé est bonne mais que le gout d’ecrire ne m’est pas encore revenue il faut une occation pressée comme celle ci pour forcer ma paresse a déguerpir
mon abbé ira prendre vos ordres un matin avant 10 jours
a l’arbalêtre par Ris à Ris route de fontenebleau

 
Addressed: A Monsieur / Monsieur franklin maison / de monsieur de chaumont rüe basse de passy près paris / à Passy
Notation: Dutartre
